Title: Thomas Jefferson to Joseph Milligan, 13 April 1819
From: Jefferson, Thomas
To: Milligan, Joseph


          
            Sir
            Monticello Apr. 13. 19.
          
          I have mr Adams’s permission to make what use I think proper of the inclosed letteron the adjoining leaf, in recommendation of the study of Tracy’s book on Political economy. in fact the nation, and especially the wealthier portion of it which is in possession of our legislature the function of legislation, is unfortunately in willing bondage to the snares & seductions of this the painted harlot of banking bubbles and there can be no remedy but by setting their minds to rights on this subject. nothing less could induce them to continue nothing else can rescue them from the delusion which leads them to encorge encorage the application of the our monied capital to usury rather than to the industrious useful arts, manufactures and agriculture agriculture and that sort of industry which creates and adds something to the wealth of our countryand there can be no remedy but that of setting their minds to rights on this subject. I think it would be well for you to print mr Adams’s letter on an 8vo leaf and prefix it to the volumes not yet sold, and even to send it to such purchasers as you know. perhaps it would be well to put it also into the public papers of widest circulation, not however accompanied by that I am now writing. I set off this day for Bedford and salute you with friendship & respect
          Th: Jefferson
        